Citation Nr: 1607375	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that the RO continued the denial of the claim in May 2010 and July 2011 rating decisions.  

In January 2014, the Board reopened the previously denied claim for service connection for hypertension and remanded the underlying merits of the claim for further development.  The case has since been returned to the Board for appellate review.  

The Veterans Benefits Management System (VBMS) contains a January 2016 statement from the Veteran's representative, and the Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the July 2014 supplemental statement of the case.  The remainder of the documents in the electronic claims systems are either duplicative of the evidence in the paper claims file or are irrelevant to the appeal.  


FINDING OF FACT

The Veteran's hypertension did not manifest during active service or within one year of the his separation from service, is not otherwise related to active service, and is not caused or aggravated by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in July 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2009 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  He has not identified any outstanding records relevant to the claim decided herein.

The Veteran was afforded VA examinations in connection with his claim in January 2010 and February 2013, and VA medical opinions were obtained in June 2013 and July 2014.  A Veterans Health Administration (VHA) medical opinion was also obtained in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VHA medical opinion is adequate to decide the case because it is predicated on the Veteran's lay statements, medical principles, and a review of the claims file, including the Veteran's post-service medical treatment records documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the case was remanded in January 2014 so that a VA medical opinion could be obtained.  As discussed above, a VA medical opinion and addendum opinion were obtained in July 2014, and a VHA medical opinion was subsequently obtained in October 2015.  Thus, ultimately, there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension. 

The Veteran has contended that his hypertension is related to his military service, to include his exposure to herbicides therein.  In the alternative, he has asserted that the disorder is secondary to his service-connected diabetes mellitus.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  At his January 1968 enlistment examination, the Veteran's blood pressure was recorded as 124/80, and in March 1969, it was recorded as 118/58.  Another blood pressure reading taken shortly thereafter was found to be 124/78, and in April 1969, his blood pressure was 117/72.  A few days later, prior to surgery, the Veteran's blood pressure was 116/80, and after the surgery his blood pressure was 110/66.  At the Veteran's separation examination in November 1970, his blood pressure was recorded as 138/80.  

The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

After the Veteran's separation from service, his blood pressure was documented as being 160/110 in September 1972.  At that time, he also complained of lightheadedness for the previous three years and tightening of the chest during exercise and stress.  

The Veteran's blood pressure was also recorded at annual examinations for his employment.  Notably, in November 1977, his blood pressure was 136/95, and he was diagnosed with mild diastolic hypertension.  Additionally, his blood pressure was 128/90 in November 1978, 124/90 in July 1979, 150/95 in April 1980, 120/90 in August 1991, and 130/90 at rest and 180/96 during peak exercise in September 1992.  The Veteran was prescribed Vasotec in July 1998.  

The Veteran's VA treatment records also show that he has sought continued treatment for his hypertension and diabetes mellitus.  The treatment records showed blood pressure readings as high as 178/111 in April 2009 when he went to the emergency room.  At discharge, his blood pressure was 145/89.  In January 2012, it was noted that his hypertension was not controlled due to noncompliance with his medications, but in June 2012, it was noted that his hypertension was well controlled.  It was further noted that his home blood pressure log was reviewed and revealed blood pressure readings of 110/80s consistently; therefore, it was noted that the blood pressure readings in the clinic may be due to white coat syndrome.  

The Veteran was also afforded multiple examinations to determine the nature and etiology of his hypertension.  

At a January 2010 VA examination, the examiner indicated that the Veteran's blood pressure was 140/80 and that, after reviewing the claims file, he could not find medical evidence to support a nexus between the hypertension and the diabetes mellitus.  

The Veteran's private physician submitted a medical opinion in June 2010 and determined that the Veteran's hypertension was more likely than not directly related to his exposure to Agent Orange during his service in Vietnam.  

The Veteran was later afforded a VA examination in February 2013, and the examiner determined that it was at least as likely as not that his hypertension was related to his diabetes mellitus.  The examiner noted that there was conflicting evidence in the record in regard when the Veteran's hypertension manifested.  He ultimately determined that the diabetes had its onset over 20 years ago and that the hypertension had its onset in 1998; therefore, the hypertension was related to the diabetes mellitus.  

An addendum opinion was requested in order to provide a rationale for the February 2013 opinion.  The June 2013 VA addendum opinion stated that the hypertension was less likely than not proximately due to or the result of the Veteran's diabetes mellitus because the Veteran had normal kidney function and did not have diabetic kidney disease.  The examiner also noted that the hypertension was well-controlled on medication and that there was no evidence that it was worsened by his diabetes mellitus.  

A VA medical opinion was subsequently obtained in July 2014.  The VA examiner opined that the Veteran's hypertension was not related to his military service because he was diagnosed with hypertension in 1998, which was 27 years after his separation.  

The July 2014 VA examiner further opined that the Veteran's hypertension was not related to his exposure to Agent Orange, as there was no scientific evidence to support a finding that Agent Orange causes hypertension.  The examiner noted that she reviewed evidence-based medical literature in rendering her opinion.  

The July 2014 VA examiner further opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  She explained that the Veteran did not have a diagnosis of severe diabetic nephropathy and indicated that there was no documentation of aggravation beyond the natural progression.  

A VA addendum opinion was later provided in July 2014.  The examiner listed some of the Veteran's blood pressure readings and noted that he was prescribed Vasotec, a hypertensive medication used for kidney protection in diabetics, in July 1998.  She also noted that the Veteran did not meet the criteria for a diagnosis of hypertension until he started on Vasotec because there was no evidence of three elevated blood pressure readings on three different days until that time.  

A VHA opinion was later obtained in October 2015.  The examiner opined that it is less likely than not that the Veteran's hypertension manifested in service or within one year of separation.  The rationale provided was that the Veteran served from January 1968 to April 1971, and that his blood pressure was within normal limits at the time of separation.  The examiner acknowledged that he had a blood pressure reading of 160/110 in September 1972, but noted that it was more than one year after his separation.  The examiner stated that his blood pressure was thereafter elevated on several occasions; however, he was started on anti-hypertensive therapy in July 1998, which could be because of existing guidelines for management of hypertension at the time.  The examiner also noted that he did not have two elevated blood pressure readings in one year until 1998. 

The examiner further opined that it was less likely than not that the Veteran's hypertension was otherwise causally or etiologically related to his military service, to include his exposure to herbicides.  The examiner stated that the Veteran served in the Republic of Vietnam from 1968 to 1969; however, he was not directly involved in spraying the herbicide.  The examiner explained that, based on the current medical literature, only veterans who sprayed the herbicide had a higher prevalence of hypertension and that veterans who were exposed, but not directly involved in spraying, did not have a statistically significant association.  

In rendering the opinion, the examiner addressed the June 2010 private physician's statement that the Veteran's hypertension was related to his exposure to herbicides and stated that he did not agree with that assessment.  The rationale provided was that, based on the available scientific evidence, there was no association between Agent Orange exposure and hypertension.  The examiner reported that the private physician did not provide any scientific evidence to support the association.  He explained that some reports suggest association of diabetes mellitus with Agent Orange exposure, but stated that there were no reports of an association of Agent Orange and hypertension.  

Finally, the VHA examiner opined that it was less likely than not that the Veteran's hypertension was either caused by of permanently aggravated by his service-connected diabetes mellitus.  In rendering the opinion, the examiner explained that it is clear that both diabetes mellitus and hypertension are frequently observed in the same individual; however, they have completely different underlying pathophysiologic mechanisms.  In particular, diabetes mellitus results from insulin resistance and poor beta cell function, and hypertension is the result of dysregulated cardiac output and systemic vascular resistance.  Obesity and sedentary lifestyles can predispose someone to both diabetes mellitus and hypertension.  The examiner explained that hypertension and diabetes mellitus are unrelated with each other, but frequently co-exist.  The examiner also noted that the most common type of hypertension observed in patients with type II diabetes mellitus is essential hypertension, which is not aggravated by diabetes mellitus, but rather associated with it.  

The examiner explained that, in this case, the Veteran was first treated for hypertension in 1998 and for type II diabetes mellitus in 2001.  Since he was diagnosed with diabetes, it does not appear that his blood pressure had been difficult to control.  The examiner further explained that patients who develop diabetic nephropathy (approximately 30 percent) and have decline in their renal function, as suggested by a decline in eGFR, can lead to worsening of hypertension; however, in the present case, the Veteran did not have diabetic nephropathy, and his eGFR has been within normal limits.  Therefore, one cannot attribute uncontrolled hypertension to diabetes mellitus.  

In rendering the opinion, the examiner cited to UPTODATE, which is the reference site he stated was used by most practicing physicians.  He explained that it detailed risk factors for essential hypertension and that diabetes mellitus is one such factor.  However, it suggests that individuals with diabetes mellitus have an increased risk of developing hypertension, but that it does not suggest causal association.  

The examiner also cited to Diabetes Mellitus and Associated Hypertension, Vascular Disease, and Nephropathy from James R. Sowers and Murray Epstein and Pathophysiology: Converging Pathways in Coexisting DM and HTN from Endrocrinol Metab Clin North Am. and Primary (Essential) Hypertension from UPTODATE to support his opinions.  

The Veteran, his wife, and his representative have also submitted multiple statements and medical articles.  In particular, in July 2009, his wife, a nurse, stated that she believed that his hypertension was related to his diabetes mellitus.  In January 2010, the Veteran stated that he did not have problems with high blood pressure until he was diagnosed with diabetes mellitus, and that, prior to that time, his high blood pressure readings were merely a result of "white coat syndrome."  In a statement associated with the Veteran's July 2013 substantive appeal, his representative stated that kidney damage is not mutually exclusive with hypertension or diabetes mellitus and that it does not afflict even the majority of people suffering from each condition.  At that time, he also submitted articles regarding diabetes and kidney disease.  The Veteran's representative also submitted a statement in January 2016 regarding the October 2015 VHA opinion.  The representative stated that, raising the issue of unrelated risk factors and then failing to make a connection to the Veteran's specific situation, makes the opinion unsupported and suggests that a complete review of the claims file was not done.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

Initially, the Board finds that hypertension was not diagnosed or identified during service or within one year of separation from service.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  While the September 1972 medical report showed that the Veteran complained of lightheadedness for the previous three years and tightening of the chest during exercise and during stress, there is affirmative evidence that the Veteran did not have hypertension during service.  In this regard, the Veteran's blood pressure readings were all within normal limits during service, and the first elevated blood pressure reading was not until September 1972, which was more than one year after separation.  Indeed, the first diagnosis of hypertension was not until 1977.  Moreover, despite the 1997 diagnosis of hypertension, the VA examiners have determined that his hypertension did not manifest until 1998, when he was prescribed medication for his blood pressure.  See July 2014 VA medical opinion.  Significantly, the Veteran stated that he did not develop hypertension until he developed diabetes mellitus (approximately 30 years after separation) and that the previous elevated blood pressure reading were a result of "white coat syndrome."  Therefore, the Board finds that the Veteran's hypertension did not manifest during service or within one year of separation and that there is no continuity of symptomatology from service.  

In addition to the lack of evidence showing that hypertension manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's hypertension to service, to include his exposure to herbicide therein.  

The Veteran served in Vietnam between 1968 and 1969 and is therefore presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  However, hypertension is not on list of diseases presumed to be related to exposure to herbicides.  Nevertheless service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the most probative evidence of record shows that the Veteran's hypertension is not related to his military service, to include his exposure to herbicides.  Significantly, the Board finds the October 2015 VHA opinion to be of substantial probative value, as the examiner based the opinion on the medical and lay evidence of records, as well as on medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Notably, the examiner reviewed and cited to multiple medical reports in rendering his opinion.  He also explained that, based on the current medical literature, only veterans who sprayed the herbicide had a higher prevalence of hypertension and that veterans who were exposed, but not directly involved in spraying, did not have a statistically significant association.  Here, the evidence does not reflect, and the Veteran does not contend that he actually sprayed herbicides while in the Republic of Vietnam.  Conversely, the Board finds that the June 2010 private medical opinion that provided that the Veteran's hypertension was related to his exposure to herbicides during service to be of limited probative value.  Significantly, the opinion does not contain any rationale and did not cite to specific medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As to whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension, the Board again finds that the most probative evidence of record is the October 2015 VHA opinion.  In particular, the examiner explained, based on medical principles and literature as well as the Veteran's medical history, how the two diseases have different pathogeneses and how the hypertension has not been aggravated by the diabetes mellitus.  The examiner also explained the relationship between kidney and renal function and hypertension and that his hypertension could not be attributed to his diabetes mellitus because the Veteran did not have diabetic nephropathy and his eGFR have been in normal limits.  Conversely, the February 2013 VA examination report is of limited probative value, as the rationale was not as thorough.  

The Board has further considered the lay statements provided by the Veteran, his wife, and his representative that his hypertension was either caused by his exposure to herbicides or was caused or aggravated by his diabetes mellitus.  Even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the October 2015 VHA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale.  Conversely, the Veteran's wife, who does have medical expertise as she is a nurse, did not provide a rationale for her opinion.  In addition, while the Veteran is competent to report as to what he was told to him by his private physician in June 2010 and the VA examiner in February 2013 regarding the etiology of his hypertension, these opinions have already been determined to be less probative than the October 2015 VHA examiner.  Therefore, the Veteran's statements are afforded no more probative value than the medical opinions from which they are based. 

The Board has also considered the Veteran's representative's argument in the January 2016 statement that the October 2015 VHA opinion was not adequate because the examiner did not address the Veteran's specific type of hypertension and that he thought that the examiner may not have reviewed the entire claims file.  However, the Board finds that the October 2015 VHA opinion is of significant probative value for the reasons discussed above.  Moreover, it was not required for the examiner to specifically point out the Veteran's type of hypertension or every specific fact involved.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (providing that medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, the Board finds that the examiner's opinion reflects that he has considered the Veteran's lay statements as well as his pertinent medical history when rendering the opinion.  Indeed, he specifically cited to facts contained in the claims file, such as past blood pressure readings, the date of diagnosis, and the normal eGFR findings.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


